Case 2:14-cV-00167-SRC-CLW Document 54-2 Filed 12/07/18 Page 1 of 4 Page|D: 716

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

DECOTIIS, FITZPATRICK, COLE & GIBLIN, LLP
Glenpointe Centre West

500 Frank W. Burr Boulevard

Teaneck, New Jersey 07666

(201) 928-1100

Email: mash@decotiislaw.com

Atlorneysfor Plaz'ntz']j"Texas Eastern Transmissz`on, LP

 

TEXAS EASTERN TRANSMISSION, LP, ai Civil Action No. l4-167-SRC-CLW
limited partnership of the State of Delaware
Plaintiff,

v.

0.077 Acres Of Land, More or Less, ln The City: E
of Jersey City, Hudson County, New Jersey;; l
COLES JERSEY DEVELOPMENT CO., LLC;: RESPONSE TO l
OGDEN REALTY CO.; JANE AND JOHN ; COUNTERSTATEMENT OF §
DOES 1 through 50 (fictitious name defendants);l UNDISPUTED MATERIAL FACTS l
and ABC BUSINESS ENTITIES 1 through 502 §
(f`ictitious name defendants), §

Defendants.

 

Plaintiff, Texas Eastern Transmission, LP (“Texas Eastern”) sets forth the following
responses to the Counterstatement of Undisputed Material F acts filed by Defendant Coles Jersey
Development Co. LLC (Document 50-2). The Responses are based on the Certification of
Franklin S. Gessner (Docurnent l-6); Affldavit of Daniel Gans (Docurnent 8-2); Supplemental
Certification of Franklin S. Gessner (Doeurnent 14-1); Certification of Peter H. Wegener, Esq.;
and Certification of Michael J. Ash, Esq., CRE.

l. Texas Eastern agrees, upon information and belief, With the facts set forth in

Paragraph l.

Case 2:14-cV-00167-SRC-CLW Document 54-2 Filed 12/07/18 Page 2 of 4 Page|D: 717

2. Texas Eastern agrees, upon information and belief, with the facts set forth in
Paragraph 2.

3. Texas Eastern agrees, upon information and belief, with the facts set forth in
Paragraph 3.

4. Texas Eastern agrees, upon information and belief, with the facts set forth in
Paragraph 4.

5. Texas Eastern agrees, upon information and belief, with the facts set forth in
Paragraph 5.

6. Texas Eastern agrees, upon information and belief, with the facts set forth in
Paragraph 6.

7. Tex`as Eastern disagrees, in part, with the facts set forth in Paragraph 7. While

Crescent Heights, Gans and Vallone may have considered the Purchase and Sale Agreement to
be “terminated”, Ogden held a deposit of $2,190,000.00 that it would not return. Ash Cert., Ex.
H (Document 45-12, p. 45); Deposition of Dan Gans 1T:8015-18 (“And Crescent Heights said
that that’s not going to happen and they’re going to fight it out with these guys. ‘They owe us our
money back.”’). Furtherrnore, the Purchase and Sale Agreement terminated on July 3, 2013 at
the closing between Ogden Realty and Coles Jersey based on the explicit terms of a Settlement
Agreement and Mutual Release dated July 3, 2013 between Ogden Realty, CH Acquisitions 2,
LLC, Jersey City North, LLC, and Hoboken Brownstone Company, a registered trademark of
West Bank Realty, Inc. Ash Cert., Ex. H (Document 45-12, p. 44)

8. Texas Eastern disagrees, in part, with the facts set forth in Paragraph 8. While
Ogden agreed to extend the closing date with Crescent Heights if the purchasers “came up with

cash quickly, if Crescent Heights came up with it on Monday or Tuesday that they could close,

Case 2:14-cV-00167-SRC-CLW Document 54-2 Filed 12/07/18 Page 3 of 4 Page|D: 718

but they weren’t going to share the allocations of the Spectra/Texas Eastern money with us.”

Deposition of Dan Gans 1T:79:12-17.

9.
Paragraph 9.

10.

Paragraph 10.

11.

Paragraph l l.

12.

Paragraph 12.

13.

Paragraph 13.

14.

Paragraph 14.

15.

Paragraph 15.

16.

Paragraph 16.

17.

Paragraph 17.

18.

Paragraph 18.

Texas Eastern

Texas Eastern

Texas Eastern

Texas Eastern

Texas Eastern

Texas Eastern

Texas Eastern

Texas Eastern

Texas Eastern

Texas Eastern

agrees,

agrees,

agrees,

agrees,

agrees,

agrees,

agrees,

agrees,

agrees,

agrees,

upon

upon

upon

upon

upon

upon

upon

upon

upon

upon

information

information

information

information

information

information

information

information

information

information

and belief,

and belief,

and belief,

and belief,

and belief,

and belief,

and belief,

and belief,

and belief,

and belief,

with the facts

with the facts

with the facts

with the facts

with the facts

with the facts

with the facts

with the facts

with the facts

with the facts

set forth in

set forth in

set forth in

set forth in

set forth in

set forth in

set forth in

set forth in

set forth in

set forth in

Case 2:14-cV-00167-SRC-CLW Document 54-2 Filed 12/07/18 Page 4 of 4 Page|D: 719

19. Texas Eastern agrees, upon information and belief, with the facts set forth in
Paragraph 19.

20. Texas Eastern agrees, upon information and belief, with the facts set forth in
Paragraph 20.

21. Texas Eastern agrees, upon information and belief, with the facts set forth in
Paragraph 21.

22. Texas Eastern agrees, upon information and belief, with the facts set forth in
Paragraph 22.

23. Texas Eastern agrees, upon information and belief, with the facts set forth in
Paragraph 23.

DeCOTIIS, FITZPATRICK, COLE & GIBLIN, LLP

Attorneys for Plaintz']jf Texas Eastern Transmz'ssion, LP

Dated: December 7, 2018 By: /s/ Jeffrey D. Smith
JEFFREY D. SMITH

